Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of Claims
The present application is being examined under the claims filed on 02/21/2020.
Claims 1-20 are rejected.
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were submitted on 02/21/2020 in compliance with all requirements.  Accordingly, they are being considered by the examiner in their entirety.
Specification
The specification was submitted on 02/21/2020 in compliance with all requirements.  Accordingly, it is being considered by the examiner in its entirety.
Claim Objections
Claim 14 is objected to because of the following informalities:  improperly/accidentally referencing claim 1 when claim 11 is intended to be referenced.  The examiner has interpreted claim 14 to reference the “computer system according to claim 11.”  Appropriate correction is required.  



Claim Rejections - 35 USC § 101
35 U.S.C.  101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C.  101 because the claimed invention is directed to  an abstract idea without significantly more.

Regarding Claim 1:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): 
accessing, […] an initial taxonomy for a domain comprising one or more existing terms for the domain identified in a hierarchical structure;  (This is a mental process as any human can access an initial taxonomy, as described, by using paper.  See MPEP 2106.04(a).)  
analyzing, […] a corpus of a plurality of documents for a domain to identify a selection of one or more documents with glossaries;  (This is a mental process as any human can perform the analysis of identifying documents with glossaries by using pen and paper.  See MPEP 2106.04(a).)
extracting, […] from the glossaries, one or more pairs each comprising a term and a definition; and (This is a mental process as any human can perform the analysis of extracting terms and definitions from glossaries by using pen and paper.  See MPEP 2106.04(a).)
attempting to map, […] a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain.  
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d). 
B): The claim recites the additional element of a computer.  The recited computer is general 
purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element does not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 2:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): accessing, […] the initial taxonomy 
comprising the one or more existing terms for the domain identified in the hierarchical structure comprising a parent node and one or more levels of child nodes.;  (The limitation is directed to the accessing step which is analyzed under step 2A prong 1.  This is a mental process as any human can access an initial taxonomy, as described, by accessing it on a sheet of paper.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is 
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d) 
B): The claim recites the additional element of a computer.  The recited computer is general

The claim is not patent eligible.  

Regarding Claim 3:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): marking, […] one or more selections 
of the one or more pairs that are related; (This is a mental process as any human can mentally (or on paper) mark one or more selections of one or more pairs that are related, for example simply by thinking about the pairs’ meanings and using a pen.  See MPEP 2106.04(a).)
and attempting to map, […] the respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of the respective definition of each of the one or more pairs and the marked one or more selections of the one or more pairs that are related to generate the updated taxonomy for the domain.;  (These limitations are directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is 
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d).
B): The claim recites the additional element of a computer.  The recited computer is general 

The claim is not patent eligible.  

Regarding Claim 4:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): extracting, […] a head noun phrase 
of the respective definition of a current entry from among the one or more pairs; (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can mentally extract a head noun phrase from a definition.  See MPEP 2106.04(a).)
evaluating, by the computer, whether the head noun phrase is present in the initial taxonomy; and  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
responsive to the head noun phrase being present in the initial taxonomy, mapping, […] the respective term of the current entry to the initial taxonomy to generate the updated taxonomy.;  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is 

B): The claim recites the additional element of a computer.  The recited computer is general 
purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element does not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 5:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): responsive to the head noun phrase 
not being present in the initial taxonomy, evaluating, […] whether the head noun phrase is present in a particular definition from among the one or more pairs; (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can evaluate whether a phrase is present in a definition.  See MPEP 2106.04(a).)
responsive to evaluating the head noun phrase is present in the particular definition from among the one or more pairs, building, […] a tiny taxonomy with the respective term of the current entry as a child node and another term paired with the particular definition as the parent node; and  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
responsive to mapping the another term to the initial taxonomy to generate the updated taxonomy, mapping, […] the tiny taxonomy to the updated taxonomy.;  (These limitations are directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is 
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d). 
B): The claim recites the additional element of a computer.  The recited computer is general
purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element does not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 6:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): responsive to the head noun phrase 
not being present in the initial taxonomy, evaluating, […] whether a last word of the head noun phrase is present the initial taxonomy; and  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
responsive to evaluating the last word of the head noun phrase is present in the initial taxonomy, mapping, […] the respective term of the current entry to the updated taxonomy.;  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is 
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d). 
B): The claim recites the additional element of a computer.  The recited computer is general 
purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element does not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 7:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): responsive to the head noun phrase 
not being present in the initial taxonomy, evaluating, […] whether a see also term is present in a particular definition of another entry from among the one or more pairs;  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
responsive to detecting the see also term in the particular definition of the another entry, attempting to map, […] the another entry to the initial taxonomy to generate the updated taxonomy; and  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
responsive to mapping the another entry to the initial taxonomy to generate the updated taxonomy, mapping the current entry to a same node as the another entry in the updated taxonomy.;  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is 
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d). 
B): The claim recites the additional element of a computer.  The recited computer is general 
purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element does not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 8:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): identifying, […] a
remainder collection of one or more unmapped pairs from among the plurality of pairs that are not mapped to generate the updated taxonomy; and  (This is a mental process as any human can mentally (or on paper) mark one or more selections of one or more pairs that are related, for example simply by thinking about the pairs’ meanings and using a pen.  See MPEP 2106.04(a).)
iteratively attempting to map, […] the remainder collection of the one or more unmapped pairs to the updated taxonomy based on the text of the respective definition of the one or more unmapped pairs.;  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is 
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d). 
B): The claim recites the additional element of a computer.  The recited computer is general 
purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element does not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 9:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s):  identifying, […] a
remainder collection of one or more unmapped pairs from among the plurality of pairs that are not mapped to generate the updated taxonomy;  (This is a mental process as any human can identify pairs of terms and definitions which they have not yet performed some activity with, for example by keeping a checklist using pen and paper.  See MPEP 2106.04(a).)  
and clustering, […] one or more clusters from among the one or more unmapped pairs based on the text of the respective definition of each of the one or more unmapped pairs into one or more groups of semantically similar terms.  (This is a mental process as any human can cluster semantically similar terms from a given group with their respective definitions, by simply reading and thinking about them and using pen and paper.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is 
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d). 
B): The claim recites the additional element of a computer.  The recited computer is general 
purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element does not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 10:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s):  evaluating, […] a top
N terms from each of the one or more clusters;  (This is a mental process as any human can identify terms which occur most frequently by counting mentally or keeping a tally using pen and paper.  See MPEP 2106.04(a).)  
selecting, […] a best match term from each selection of top N terms as a candidate concept label for the respective cluster from the one or more clusters;  (This is a mental process as any human can select a best match term from a set of top terms and a candidate label for the set by thinking about the options presented on paper and selecting one term that best seems to identify the set.  See MPEP 2106.04(a).)
automatically adding, […] each candidate concept label to the initial taxonomy to generate the updated taxonomy.;  (This is a mental process as any human can perform the addition of the selected concept label to the taxonomy by using pen and paper to write it into the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is 
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d). 
B): The claim recites the additional element of a computer.  The recited computer is general 
purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element does not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 11:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): […] access an initial taxonomy for a 
domain comprising one or more existing terms for the domain identified in a hierarchical structure;  (This is a mental process as any human can access an initial taxonomy, as described, by using paper.  See MPEP 2106.04(a).)  
[…] analyze a corpus of a plurality of documents for a domain to identify a selection of one or more documents with glossaries;  (This is a mental process as any human can perform the analysis of identifying documents with glossaries by using pen and paper.  See MPEP 2106.04(a).)
[…] extract, from the glossaries, one or more pairs each comprising a term and a definition; and  (This is a mental process as any human can perform the analysis of extracting terms and definitions from glossaries by using pen and paper.  See MPEP 2106.04(a).)
[…] attempt to map a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain.  (This is a mental process as any human can map terms and definitions into a taxonomy by using pen and paper.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  See MPEP 2106.04(d). 
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 12:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): […] access the
initial taxonomy comprising the one or more existing terms for the domain identified in the hierarchical structure comprising a parent node and one or more levels of child nodes. (The limitation is directed to the accessing step which is analyzed under step 2A prong 1.  This is a mental process as any human can access an initial taxonomy, as described, by using paper.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that 
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  See MPEP 2106.04(d). 
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 13:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): […] mark one or 
more selections of the one or more pairs that are related; and (These limitations are directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can mark 
[…] attempt to map the respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of the respective definition of each of the one or more pairs and the marked one or more selections of the one or more pairs that are related to generate the updated taxonomy for the domain. (These limitations are directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms and definitions into a taxonomy by using paper.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that 
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  See MPEP 2106.04(d). 
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 14:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): […] extract a
head noun phrase of the respective definition of a current entry from among the one or more pairs; (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental 
[…] evaluate whether the head noun phrase is present in the initial taxonomy; and  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
[…] responsive to the head noun phrase being present in the initial taxonomy, to map the respective term of the current entry to the initial taxonomy to generate the updated taxonomy.  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that 
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  See MPEP 2106.04(d). 
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 15:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): […] responsive to
the head noun phrase not being present in the initial taxonomy, to evaluate whether the head noun phrase is present in a particular definition from among the one or more pairs; (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can mentally evaluate whether a head noun phrase is present in a definition.  See MPEP 2106.04(a).)
[…] responsive to evaluating the head noun phrase is present in the particular definition from among the one or more pairs, to build a tiny taxonomy with the respective term of the current entry as a child node and another term paired with the particular definition as the parent node; and  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
[…] responsive to mapping the another term to the initial taxonomy to generate the updated taxonomy, to map the tiny taxonomy to the updated taxonomy. (These limitations are directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that 
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  See MPEP 2106.04(d). 
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 16:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): […] responsive to 
the head noun phrase not being present in the initial taxonomy, to evaluate whether a last word of the head noun phrase is present the initial taxonomy; and  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
[…] responsive to evaluating the last word of the head noun phrase is present in the initial taxonomy, to map the respective term of the current entry to the updated taxonomy. (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that 
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  See MPEP 2106.04(d). 
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  


Regarding Claim 17:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): […] responsive to
the head noun phrase not being present in the initial taxonomy, to evaluate whether a see also term is present in a particular definition of another entry from among the one or more pairs;  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
[…] responsive to detecting the see also term in the particular definition of the another entry, to attempt to map the another entry to the initial taxonomy to generate the updated taxonomy; and  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
[…] responsive to mapping the another entry to the initial taxonomy to generate the updated taxonomy, to map the current entry to a same node as the another entry in the updated taxonomy.  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that 
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  See MPEP 2106.04(d). 
B): The recited computer elements are general purpose computer components that are being 

The claim is not patent eligible.  

Regarding Claim 18:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): […] identify a 
remainder collection of one or more unmapped pairs from among the plurality of pairs that are not mapped to generate the updated taxonomy; and  (This is a mental process as any human can mentally (or on paper) identify unmapped pairs that have not been mapped in the taxonomy.  See MPEP 2106.04(a).)
[…] iteratively attempt to map the remainder collection of the one or more unmapped pairs to the updated taxonomy based on the text of the respective definition of the one or more unmapped pairs. (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that 
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  See MPEP 2106.04(d). 
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.


Regarding Claim 19:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): […] identify a
remainder collection of one or more unmapped pairs from among the plurality of pairs that are not mapped to generate the updated taxonomy; and   (This is a mental process as any human can identify pairs of terms and definitions which they have not yet performed some activity with, for example by keeping a checklist using pen and paper.  See MPEP 2106.04(a).)
[…] cluster one or more clusters from among the one or more unmapped pairs based on the text of the respective definition of each of the one or more unmapped pairs into one or more groups of semantically similar terms.  (This is a mental process as any human can cluster semantically similar terms from a given group with their respective definitions, by simply reading and thinking about them and using pen and paper.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that 
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  See MPEP 2106.04(d). 
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 20:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): access, […] an initial 
taxonomy for a domain comprising one or more existing terms for the domain identified in a hierarchical structure;  (This is a mental process as any human can access an initial taxonomy, as described, by using paper.  See MPEP 2106.04(a).)  
analyze, […] a corpus of a plurality of documents for a domain to identify a selection of one or more documents with glossaries;  (This is a mental process as any human can perform the analysis of identifying documents with glossaries by using pen and paper.  See MPEP 2106.04(a).)
extract, […] from the glossaries, one or more pairs each comprising a term and a definition; and  (This is a mental process as any human can perform the analysis of extracting terms and definitions from glossaries by using pen and paper to copy them out of the glossary.  See MPEP 2106.04(a).)
attempt to map, […] a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain. (This is a mental process as any human can map terms and definitions into a taxonomy by using pen and paper and thinking about where the definition fits into the existing hierarchy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that 
do not integrate the abstract idea into a practical application.  These include a computer, computer-readable storage media, and program instructions.  See MPEP 2106.04(d). 
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C.  103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13, and 18-20 are rejected under 35 U.S.C.  103 as being unpatentable over of Doornenbal et al.  (US 2018/0365323 A1), hereinafter Doornenbal, in view of Podder et al.  (US 2017/0004208 A1), hereinafter Podder, and in further view of Hosabettu (US 10402491 B2).
Regarding Claim 1:
Doornenbal teaches a method comprising:
accessing, by a computer, an initial taxonomy for a domain comprising one or more existing terms for the domain identified in a hierarchical structure;  (The Fig. 3 flowchart initializes with “the input of a taxonomy containing a list of concepts and the unstructured text corpus.”  The taxonomy retrieved at the start of the method in Fig. 3 “may be specific to the domain of the literature within the text corpus for which content summaries are to be generated.”  (Doornenbal, Fig. 3 and related text, ¶0036)).

Doornenbal does not explicitly teach: 
analyzing, by the computer, a corpus of a plurality of documents for a domain to identify a selection of one or more documents with glossaries;  
extracting, by the computer, from the glossaries, one or more pairs each comprising a term and a definition; and
attempting to map, by the computer, a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain.  

In an analogous art of generating taxonomic data, Podder discloses:
analyzing, by the computer, a corpus of a plurality of documents for a domain to identify a selection of one or more documents with glossaries;  (“When creating an ontology, a device may extract a domain’s terms, concepts, and/or noun phrases from a corpus of natural language text” (Podder, Fig. 2 and related text, ¶0002).  The “device may receive […] information that identifies text to be processed […] and […] a group of documents that include text” (Podder, Fig. 2 and related text, ¶0045).  The “device may receive […] instructions for identifying terms in the text.”  The “device 205 may receive a term list (e.g., a glossary that identifies terms in the text, a dictionary that includes term definitions, a thesaurus that includes term synonyms or antonyms, or a lexical database, such as WordNet, that identifies terms in the text” (Podder, Fig. 2 and related text, ¶0048).  By explicitly receiving information or instructions for identifying terms in the form of glossaries and dictionaries, Podder is applying his inventive processes for generating a domain ontology to documents including text and glossaries or similar lexical resources (Podder, Fig. 4 and 5 and related text)).  
extracting, by the computer, from the glossaries, one or more pairs each comprising a term and a definition; and (The term list types noted from ¶0048 above (glossary, dictionary, thesaurus, and lexical database) comprise definitions for terms and are considered “instructions for identifying terms in the text” which are to be generated into the ontology.  The device may also receive “instructions associated with generating the ontology” (Podder, Fig. 2 and related text, ¶0048-0049).   “An ontology may include a formal naming and definition of the types, properties, and/or interrelationships of entities for a particular domain of discourse” (Podder, ¶0002).  Since Podder’s invention generates ontologies of 
Doornenbal teaches the method for automatically generating content summaries for topics in a taxonomy, from a text corpus, which modifies and generates parts of the taxonomy (Doornenbal, Fig. 3 and related text, Abstract).  Podder teaches the device for generating domain ontologies using word embeddings, which uses a text source and word vectors to determine term clusters, sub-clusters, and relationships among the clusters.  The art of Podder is analogous to that of Doornenbal because both inventions are directed to generating ontological structures automatically.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal and Podder in order to improve the taxonomic content topic summary generation of Doornenbal based on the domain ontology generator which establishes relationships between additional domain terms by using glossaries, word vectors, and term clusters.

Doornenbal in view of Podder does not explicitly teach:
attempting to map, by the computer, a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain.  

In an analogous art of generating taxonomic data, Hosabettu discloses:
attempting to map, by the computer, a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain.  (“the techniques described in the various embodiments […] provide for automatic creation and enrichment of ontology with domain specific 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal in view of Podder with Hosabettu in order to improve the taxonomic content of Doornenbal based on Hosabettu’s domain specific dictionaries, which are “useful in multiple solutions such as document classification” and “natural classification of words” (Hosabettu, 1:27-29).

Regarding Claim 2:
Doornenbal in view of Podder does not explicitly teach:
The method according to claim 1, wherein accessing, by a computer, an initial taxonomy for a
domain comprising one or more existing terms for the domain identified in a hierarchical structure further comprises: accessing, by the computer, the initial taxonomy comprising the one or more existing terms for the domain identified in the hierarchical structure comprising a parent node and one or more levels of child nodes.   
Hosabettu teaches:
The method according to claim 1, wherein accessing, by a computer, an initial taxonomy for a domain comprising one or more existing terms for the domain identified in a hierarchical structure further comprises: accessing, by the computer, the initial taxonomy comprising the one or more existing terms for the domain identified in the hierarchical structure comprising a parent node and one or more levels of child nodes.   (Hosabettu discloses the existing, classified ontology which is updated based on “mining the domain specific texts and glossaries/dictionaries”, these dictionaries being “useful in multiple solutions such as document classification” and further enabling “natural classification of words as it contains [they contain] domain information” (Hosabettu, 11:47-48, 12:4-5,11-12).  Hosabettu is thereby accessing classified (hierarchical) ontologies, or initial taxonomies, in a domain classification structure which necessitates at least one parent node and one or more levels of child nodes. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal in view of Podder with Hosabettu in order to improve the taxonomic content of Doornenbal based on Hosabettu’s domain specific dictionaries, which are “useful in multiple solutions such as document classification” and “natural classification of words” (Hosabettu, 1:27-29).


Regarding Claim 3:
Doornenbal in view of Podder does not explicitly teach:
The method according to claim 1, wherein attempting to map a respective term of
each of the one or more pairs into the initial taxonomy for the domain based on text of a
respective definition of each of the one or more pairs to generate an updated taxonomy for the domain further comprises: 
marking, by the computer, one or more selections of the one or more pairs that are related; and 
attempting to map, by the computer, the respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of the respective definition of each of the one or more pairs and the marked one or more selections of the one or more pairs that are related to generate the updated taxonomy for the domain.
Hosabettu teaches:
The method according to claim 1, wherein attempting to map a respective term of
each of the one or more pairs into the initial taxonomy for the domain based on text of a
respective definition of each of the one or more pairs to generate an updated taxonomy for the domain further comprises: marking, by the computer, one or more selections of the one or more pairs that are related; and (Hosabettu’s “techniques employ text mining techniques (especially mining the domain specific texts and glossaries/dictionaries) in order to find groups of concepts/terms which are related to each other” (Hosabettu, 11:46-50).  This is thereby marking the selections of definitions, and their terms, that are related in the classified ontology (taxonomy).) 
attempting to map, by the computer, the respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of the respective definition of each of the one or more pairs and the marked one or more selections of the one or more pairs that are related to generate the updated taxonomy for the domain.  (Hosabettu’s “groups of related concepts/terms may then enable the techniques to either, update the existing ontology in case those concepts are already defined in the ontology, or to enrich the existing ontology in case those concepts are not defined” (Hosabettu, 11:50-54).  This is thereby mapping based on the terms’ definitions.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal in view of Podder with Hosabettu in order to improve the taxonomic content of Doornenbal based on Hosabettu’s domain specific dictionaries, which are “useful in multiple solutions such as document classification” and “natural classification of words” (Hosabettu, 1:27-29).

Regarding Claim 8:
Doornenbal in view of Podder does not explicitly teach:
The method according to claim 1, wherein attempting to map, by the computer, a
respective term of each of the one or more pairs into the initial taxonomy for the domain
based on text of a respective definition of each of the one or more pairs to generate an
updated taxonomy for the domain further comprises:
identifying, by the computer, a remainder collection of one or more unmapped
pairs from among the plurality of pairs that are not mapped to generate the updated taxonomy; and
iteratively attempting to map, by the computer, the remainder collection of the
one or more unmapped pairs to the updated taxonomy based on the text of the respective definition of the one or more unmapped pairs.  

Hosabettu teaches:
The method according to claim 1, wherein attempting to map, by the computer, a
respective term of each of the one or more pairs into the initial taxonomy for the domain
based on text of a respective definition of each of the one or more pairs to generate an
updated taxonomy for the domain further comprises:
identifying, by the computer, a remainder collection of one or more unmapped
pairs from among the plurality of pairs that are not mapped to generate the updated
taxonomy; and (“the techniques described in the various embodiments […] provide for automatic creation and enrichment of ontology with domain specific knowledge.  The techniques employ text mining techniques (especially mining the domain specific texts and glossaries/dictionaries) in order to find groups of concepts/terms which are related to each other.  Such groups of related concepts/terms 
iteratively attempting to map, by the computer, the remainder collection of the
one or more unmapped pairs to the updated taxonomy based on the text of the respective definition of the one or more unmapped pairs.  (By default, when a set of pairs of words and definitions is being mapped to a hierarchy of some type, a processor must process the data one at a time.  Those pairs which have not yet been processed are the “remainder collection of one or more unmapped pairs from among the plurality of pairs that are not mapped…” (“the techniques described in the various embodiments […] provide for automatic creation and enrichment of ontology with domain specific knowledge.  The techniques employ text mining techniques (especially mining the domain specific texts and glossaries/dictionaries) in order to find groups of concepts/terms which are related to each other.  Such groups of related concepts/terms may then enable the techniques to either, update the existing ontology in case those concepts are already defined in the ontology, or to enrich the existing ontology in case those concepts are not defined” (Hosabettu, 11:40-41,45-54).  Since a taxonomy is a classified, or hierarchical, ontology, Hosabettu is thereby mapping terms with definitions into an existing ontology.)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal in view of Podder with Hosabettu in order to improve the taxonomic content of Doornenbal based on Hosabettu’s domain specific dictionaries, which are 

Regarding Claim 9:
Podder teaches:
The method according to claim 1, further comprising: identifying, by the computer, a remainder collection of one or more unmapped pairs from among the plurality of pairs that are not mapped to generate the updated taxonomy; and  (“device 205 may receive a term list (e.g., a glossary that identifies terms in the text, a dictionary that includes term definitions, a thesaurus that includes term synonyms or antonyms, or a lexical database, such as WordNet, that identifies terms in the text” (Podder, Fig. 2 and related text, ¶0048).  When a set of pairs of words and definitions needs to be mapped to a hierarchy of some type, the computing process will entail processing pairs one by one.  Those pairs which have not yet been processed are the “remainder collection of one or more unmapped pairs from among the plurality of pairs that are not mapped”)
clustering, by the computer, one or more clusters from among the one or more
unmapped pairs based on the text of the respective definition of each of the one or more
unmapped pairs into one or more groups of semantically similar terms.  (“device 205 clusters
terms included in a term cluster to determine term subclusters, client device 205 may determine that the resulting term sub-clusters are hierarchically related to the term cluster” (Podder, ¶0080).  Further, “device 205 may map the terms included in the term clusters or the term sub-clusters to concepts, thereby enabling client device 205 to determine the non-hierarchical relationships between the terms included in the ontology and attributes for relationships between the terms” (Podder, ¶0088).)



Regarding Claim 10:
Podder teaches:
The method according to claim 9, further comprising: evaluating, by the computer, a top N terms from each of the one or more clusters;  (“device 205 may identify a central word vector of word vectors representing terms of a term cluster” (Podder, ¶0085).  Podder is thereby finding the top reoccurring terms from the clusters.)
selecting, by the computer, a best match term from each selection of top N terms as a candidate concept label for the respective cluster from the one or more clusters; and (“In some implementations, client device 205 may use the term associated with the term cluster centroid as the name for the term cluster” (Podder, ¶0085).  Podder is thereby selecting a best match term from each central word vector (selection of top N terms) as a candidate concept label.)
automatically adding, by the computer, each candidate concept label to the initial taxonomy to generate the updated taxonomy.  (“device 205 may use the above described techniques for determining names of term clusters and/or a term sub-clusters in a hierarchical manner” (Podder, ¶0086).  “In this way, client device 205 may determine names for term clusters and/or term sub-clusters, thereby enabling client device 205 to provide a human-readable ontology for display” (Podder, ¶0087).  Podder is thereby mapping the concept labels, generated for the clusters from the top N terms of each cluster, to generate the updated taxonomy.)



Regarding Claim 11: 
Doornenbal teaches a computer system comprising one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising:
program instructions to access an initial taxonomy for a domain comprising one or more existing terms for the domain identified in a hierarchical structure;  (The Fig. 3 flowchart initializes with “the input of a taxonomy containing a list of concepts and the unstructured text corpus.”  The taxonomy retrieved at the start of the method in Fig. 3 “may be specific to the domain of the literature within the text corpus for which content summaries are to be generated.”  (Doornenbal, Fig. 3 and related text, ¶0036)).

Doornenbal does not explicitly teach: 
program instructions to analyze a corpus of a plurality of documents for a domain to identify a selection of one or more documents with glossaries;  
program instructions to extract, from the glossaries, one or more pairs each comprising a term and a definition; and
program instructions to attempt to map a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain.  

In an analogous art of generating taxonomic data, Podder discloses:
program instructions to analyze a corpus of a plurality of documents for a domain to identify a selection of one or more documents with glossaries;  (“When creating an ontology, a device may extract a domain’s terms, concepts, and/or noun phrases from a corpus of natural language text” (Podder, Fig. 2 and related text, ¶0002).  The “device may receive […] information that identifies text to be processed […] and […] a group of documents that include text” (Podder, Fig. 2 and related text, ¶0045).  The “device may receive […] instructions for identifying terms in the text.”  The “device 205 may receive a term list (e.g., a glossary that identifies terms in the text, a dictionary that includes term definitions, a thesaurus that includes term synonyms or antonyms, or a lexical database, such as WordNet, that identifies terms in the text” (Podder, Fig. 2 and related text, ¶0048).  By explicitly receiving information or instructions for identifying terms in the form of glossaries and dictionaries, Podder is applying his inventive processes for generating a domain ontology to documents including text and glossaries or similar lexical resources (Podder, Fig. 4 and 5 and related text)).  
program instructions to extract, from the glossaries, one or more pairs each comprising a term and a definition; and (The term list types noted from ¶0048 above (glossary, dictionary, thesaurus, and lexical database) comprise definitions for terms and are considered “instructions for identifying terms in the text” which are to be generated into the ontology.  The device may also receive “instructions associated with generating the ontology” (Podder, Fig. 2 and related text, ¶0048-0049).   “An ontology may include a formal naming and definition of the types, properties, and/or interrelationships of entities for a particular domain of discourse” (Podder, ¶0002).  Since Podder’s invention generates ontologies of 
Doornenbal teaches the method for automatically generating content summaries for topics in a taxonomy, from a text corpus, which modifies and generates parts of the taxonomy (Doornenbal, Fig. 3 and related text, Abstract).  Podder teaches the device for generating domain ontologies using word embeddings, which uses a text source and word vectors to determine term clusters, sub-clusters, and relationships among the clusters.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal and Podder in order to improve the taxonomic content topic summary generation of Doornenbal based on the domain ontology generator which establishes relationships between additional domain terms by using glossaries, word vectors, and term clusters.

Doornenbal in view of Podder does not explicitly teach:
program instructions to map a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain.  

In an analogous art of generating taxonomic data, Hosabettu discloses:
program instructions to attempt to map a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain.  (“the techniques described in the various embodiments […] provide for automatic creation and enrichment of ontology with domain specific knowledge.  The techniques employ text mining techniques (especially mining the domain specific texts 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal in view of Podder with Hosabettu in order to improve the taxonomic content of Doornenbal based on Hosabettu’s domain specific dictionaries, which are “useful in multiple solutions such as document classification” and “natural classification of words” (Hosabettu, 1:27-29).

Regarding Claim 12:
Doornenbal in view of Podder does not explicitly teach:
The computer system according to claim 11, the program instructions to access an initial taxonomy for a domain comprising one or more existing terms for the domain identified in a hierarchical structure further comprising: 
program instructions to access the initial taxonomy comprising the one or more existing terms for the domain identified in the hierarchical structure comprising a parent node and one or more levels of child nodes.   

Hosabettu teaches:
The computer system according to claim 11, the program instructions to access an initial taxonomy for a domain comprising one or more existing terms for the domain identified in a hierarchical structure further comprising: 
program instructions to access the initial taxonomy comprising the one or more existing terms for the domain identified in the hierarchical structure comprising a parent node and one or more levels of child nodes.  (Hosabettu discloses the existing, classified ontology which is updated based on “mining the domain specific texts and glossaries/dictionaries”, these dictionaries being “useful in multiple solutions such as document classification” and further enabling “natural classification of words as it contains [they contain] domain information” (Hosabettu, 11:47-48, 12:4-5,11-12).  Hosabettu is thereby accessing classified (hierarchical) ontologies, or initial taxonomies, in a domain classification structure which necessitates at least one parent node and one or more levels of child nodes. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal in view of Podder with Hosabettu in order to improve the taxonomic content of Doornenbal based on Hosabettu’s domain specific dictionaries, which are “useful in multiple solutions such as document classification” and “natural classification of words” (Hosabettu, 1:27-29).

Regarding Claim 13:
Doornenbal in view of Podder does not explicitly teach:
The computer system according to claim 11, the program instructions to attempt to map a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain further comprises: 
program instructions to mark one or more selections of the one or more pairs that are related; 
and
program instructions to attempt to map the respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of the respective definition of each of the one or more pairs and the marked one or more selections of the one or more pairs that are related to generate the updated taxonomy for the domain.
Hosabettu teaches:
The computer system according to claim 11, the program instructions to attempt to map a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain further comprises: 
program instructions to mark one or more selections of the one or more pairs that are related; 
and (Hosabettu’s “techniques employ text mining techniques (especially mining the domain specific texts and glossaries/dictionaries) in order to find groups of concepts/terms which are related to each other” (Hosabettu, 11:46-50).  This is thereby marking the selections of definitions, and their terms, that are related in the classified ontology (taxonomy).) 
program instructions to attempt to map the respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of the respective definition of each of the one or more pairs and the marked one or more selections of the one or more pairs that are related to generate the updated taxonomy for the domain.  (Hosabettu’s “groups of related concepts/terms may then enable the techniques to either, update the existing ontology in case those concepts are already defined in the ontology, or to enrich the existing ontology in case those concepts are not defined” (Hosabettu, 11:50-54).  This is thereby mapping based on the terms’ definitions.)



Regarding Claim 18:
Doornenbal in view of Podder does not explicitly teach:
The computer system according to claim 11, the program instructions to attempt to map a 
respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain further comprising:
program instructions to identify a remainder collection of one or more unmapped pairs from among the plurality of pairs that are not mapped to generate the updated taxonomy; and
program instructions to iteratively attempt to map the remainder collection of the one or more unmapped pairs to the updated taxonomy based on the text of the respective definition of the one or more unmapped pairs.  

Hosabettu teaches:
The method according to claim 1, wherein attempting to map, by the computer, a
respective term of each of the one or more pairs into the initial taxonomy for the domain
based on text of a respective definition of each of the one or more pairs to generate an
updated taxonomy for the domain further comprises:
identifying, by the computer, a remainder collection of one or more unmapped
pairs from among the plurality of pairs that are not mapped to generate the updated
taxonomy; and (“the techniques described in the various embodiments […] provide for automatic creation and enrichment of ontology with domain specific knowledge.  The techniques employ text mining techniques (especially mining the domain specific texts and glossaries/dictionaries) in order to find groups of concepts/terms which are related to each other.  Such groups of related concepts/terms may then enable the techniques to either, update the existing ontology in case those concepts are already defined in the ontology, or to enrich the existing ontology in case those concepts are not defined” (Hosabettu, 11:40-41,45-54).  Since a taxonomy is a classified, or hierarchical, ontology, Hosabettu is thereby mapping terms with definitions into an existing ontology.  By necessity, when a set of pairs of words and definitions are mapped to a hierarchy of some type, the computing process will entail processing pairs one by one.  Those pairs which have not yet been processed are the “remainder collection of one or more unmapped pairs from among the plurality of pairs that are not mapped…”)
program instructions to iteratively attempt to map the remainder collection of the one or more unmapped pairs to the updated taxonomy based on the text of the respective definition of the one or more unmapped pairs.  (When a set of pairs of words and definitions is in the process of being mapped by a program to a hierarchy of some type, those pairs which have not been processed are the “remainder collection of one or more unmapped pairs from among the plurality of pairs that are not mapped”.  Further, Hosabettu discloses “the techniques described in the various embodiments […] provide for automatic creation and enrichment of ontology with domain specific knowledge.  The techniques employ text mining techniques (especially mining the domain specific texts and glossaries/dictionaries) in order to find groups of concepts/terms which are related to each other.  Such groups of related concepts/terms may then enable the techniques to either, update the existing ontology in case those concepts are already defined in the ontology, or to enrich the existing ontology in 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal in view of Podder with Hosabettu in order to improve the taxonomic content of Doornenbal based on Hosabettu’s domain specific dictionaries, which are “useful in multiple solutions such as document classification” and “natural classification of words” (Hosabettu, 1:27-29).

Regarding Claim 19:
Podder teaches:
The computer system according to claim 11, further comprising: 
program instructions to identify a remainder collection of one or more unmapped pairs from among the plurality of pairs that are not mapped to generate the updated taxonomy; and  (“device 205 may receive a term list (e.g., a glossary that identifies terms in the text, a dictionary that includes term definitions, a thesaurus that includes term synonyms or antonyms, or a lexical database, such as WordNet, that identifies terms in the text” (Podder, Fig. 2 and related text, ¶0048).  When a set of pairs of words and definitions needs to be mapped to a hierarchy of some type, the computing process will entail processing pairs one by one.  Those pairs which have not yet been processed are the “remainder collection of one or more unmapped pairs from among the plurality of pairs that are not mapped”)
program instructions to cluster one or more clusters from among the one or more
unmapped pairs based on the text of the respective definition of each of the one or more
unmapped pairs into one or more groups of semantically similar terms.  (“device 205 clusters


It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal and Podder in order to improve the taxonomic content topic summary generation of Doornenbal based on the domain ontology generator which establishes relationships between additional domain terms by using glossaries, word vectors, and term clusters.

Regarding Claim 20: 
Doornenbal teaches a computer program product which comprises one or more computer readable storage media having program instructions collectively stored thereon, wherein the one or more computer readable storage media are not a transitory signal per se, the program instructions executable by a computer to cause the computer to:
access, by a computer, an initial taxonomy for a domain comprising one or more existing terms for the domain identified in a hierarchical structure;  (The Fig. 3 flowchart initializes with “the input of a taxonomy containing a list of concepts and the unstructured text corpus.”  The taxonomy retrieved at the start of the method in Fig. 3 “may be specific to the domain of the literature within the text corpus for which content summaries are to be generated.”  (Doornenbal, Fig. 3 and related text, ¶0036)).

Doornenbal does not explicitly teach: 
analyze, by the computer, a corpus of a plurality of documents for a domain to identify a selection of one or more documents with glossaries;  
extract, by the computer, from the glossaries, one or more pairs each comprising a term and a definition; and
attempt to map, by the computer, a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain.  

In an analogous art of generating taxonomic data, Podder discloses:
analyze, by the computer, a corpus of a plurality of documents for a domain to identify a selection of one or more documents with glossaries;  (“When creating an ontology, a device may extract a domain’s terms, concepts, and/or noun phrases from a corpus of natural language text” (Podder, Fig. 2 and related text, ¶0002).  The “device may receive […] information that identifies text to be processed […] and […] a group of documents that include text” (Podder, Fig. 2 and related text, ¶0045).  The “device may receive […] instructions for identifying terms in the text.”  The “device 205 may receive a term list (e.g., a glossary that identifies terms in the text, a dictionary that includes term definitions, a thesaurus that includes term synonyms or antonyms, or a lexical database, such as WordNet, that identifies terms in the text” (Podder, Fig. 2 and related text, ¶0048).  By explicitly receiving information or instructions for identifying terms in the form of glossaries and dictionaries, Podder is applying his inventive processes for generating a domain ontology to documents including text and glossaries or similar lexical resources (Podder, Fig. 4 and 5 and related text)).  
extract, by the computer, from the glossaries, one or more pairs each comprising a term and a definition; and (The term list types noted from ¶0048 above (glossary, dictionary, thesaurus, and lexical database) comprise definitions for terms and are considered “instructions for identifying terms in the 
Doornenbal teaches the method for automatically generating content summaries for topics in a taxonomy, from a text corpus, which modifies and generates parts of the taxonomy (Doornenbal, Fig. 3 and related text, Abstract).  Podder teaches the device for generating domain ontologies using word embeddings, which uses a text source and word vectors to determine term clusters, sub-clusters, and relationships among the clusters.  The art of Podder is analogous to that of Doornenbal because both inventions are directed to generating ontological structures automatically.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal and Podder in order to improve the taxonomic content topic summary generation of Doornenbal based on the domain ontology generator which establishes relationships between additional domain terms by using glossaries, word vectors, and term clusters.

Doornenbal in view of Podder does not explicitly teach:
attempt to map, by the computer, a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain.  

In an analogous art of generating taxonomic data, Hosabettu discloses:
attempt to map, by the computer, a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain.  (“the techniques described in the various embodiments […] provide for automatic creation and enrichment of ontology with domain specific knowledge.  The techniques employ text mining techniques (especially mining the domain specific texts and glossaries/dictionaries) in order to find groups of concepts/terms which are related to each other.  Such groups of related concepts/terms may then enable the techniques to either, update the existing ontology in case those concepts are already defined in the ontology, or to enrich the existing ontology in case those concepts are not defined” (Hosabettu, 11:40-41,45-54).  Since a taxonomy is a classified, or hierarchical, ontology, Hosabettu is thereby mapping terms with definitions into an existing ontology.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal in view of Podder with Hosabettu in order to improve the taxonomic content of Doornenbal based on Hosabettu’s domain specific dictionaries, which are “useful in multiple solutions such as document classification” and “natural classification of words” (Hosabettu, 1:27-29).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doornenbal in 
View of Podder in view of Hosabettu, and in further view of Aditya et al. (US 2021/0117509 A1), hereinafter Aditya.

Regarding Claim 4:
Doornenbal in view of Podder does not explicitly teach, but Hosabettu teaches:
evaluating, by the computer, whether the head noun phrase is present in the initial taxonomy; and (“the techniques described in the various embodiments […] provide for automatic creation and 
	responsive to the head noun phrase being present in the initial taxonomy, mapping, by the computer, the respective term of the current entry to the initial taxonomy to generate the updated taxonomy.  (Further, Hosabettu discloses “such groups of related concepts/terms may then enable the techniques to either, update the existing concepts in case those concepts are already defined in the ontology, or to enrich the existing ontology in case those concepts are not defined” (Hosabettu, 11:52-54).  Hosabettu is thereby identifying head noun phrase concepts which are in the initial taxonomy and updating (mapping) the respective, related concepts/terms (head noun phrases) to the initial taxonomy based on whether they are already present.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal in view of Podder with Hosabettu in order to improve the taxonomic content of Doornenbal based on Hosabettu’s domain specific dictionaries, which are “useful in multiple solutions such as document classification” and “natural classification of words” (Hosabettu, 1:27-29).

Doornenbal in view of Podder in view of Hosabettu does not explicitly teach:The method according to claim 1, wherein attempting to map a respective term of each of the
one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain further comprises:
extracting, by the computer, a head noun phrase of the respective definition of a current entry
from among the one or more pairs;  
However, in the analogous art of generating taxonomic data, Aditya
teaches:
The method according to claim 1, wherein attempting to map a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain further comprises:
extracting, by the computer, a head noun phrase of the respective definition of a current entry from among the one or more pairs;  (“the knowledge graph generation system 102 only examines the relations between the extracted noun-phrases and the focal entities.”  Further, "typically the first sentence is a definition sentence which contains important noun-phrases (i.e., the focal entities). By focusing on the relations to the focal entities, the hierarchical structure starting from the topic term of the knowledge corpora 110 can be maintained and captured by the knowledge graph” (Aditya et al., ¶0060-0061).  Aditya is thereby extracting a head noun phrase of the definition of a current entry.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal, Podder, and Hosabettu with Aditya in order to improve the ontology generation of Podder and reduce “computational complexity of the knowledge graph generation process” (Aditya, ¶0061).


Regarding Claim 14:
Doornenbal in view of Podder does not explicitly teach, but Hosabettu teaches the computer system according to claim [11], the program instructions to attempt to map a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to:
program instructions to evaluate whether the head noun phrase is present in the initial taxonomy; and (“the techniques described in the various embodiments […] provide for automatic creation and enrichment of ontology with domain specific knowledge.  The techniques employ text mining techniques (especially mining the domain specific texts and glossaries/dictionaries) in order to find groups of concepts/terms which are related to each other.”  Further, Hosabettu discloses “such groups of related concepts/terms may then enable the techniques to either, update the existing concepts in case those concepts are already defined in the ontology,” thereby evaluating whether the (head noun) phrase is present in the initial taxonomy.
	program instructions, responsive to the head noun phrase being present in the initial taxonomy, to map the respective term of the current entry to the initial taxonomy to generate the updated taxonomy.  (Further, Hosabettu discloses “such groups of related concepts/terms may then enable the techniques to either, update the existing concepts in case those concepts are already defined in the ontology, or to enrich the existing ontology in case those concepts are not defined” (Hosabettu, 11:52-54).  Hosabettu is thereby identifying head noun phrase concepts which are in the initial taxonomy and updating (mapping) the respective, related concepts/terms (head noun phrases) to the initial taxonomy based on whether they are already present.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal in view of Podder with Hosabettu in order to improve 

Doornenbal in view of Podder in view of Hosabettu does not explicitly teach:The computer system according to claim [11], the program instructions to attempt to map a 
respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain further comprises:
program instructions to extract a head noun phrase of the respective definition of a current entry
from among the one or more pairs;  
However, in the analogous art of generating taxonomic data, Aditya teaches:
The computer system according to claim [11], the program instructions to attempt to map a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain further comprises:
program instructions to extract a head noun phrase of the respective definition of a current entry from among the one or more pairs;  (“the knowledge graph generation system 102 only examines the relations between the extracted noun-phrases and the focal entities.”  Further, "typically the first sentence is a definition sentence which contains important noun-phrases (i.e., the focal entities). By focusing on the relations to the focal entities, the hierarchical structure starting from the topic term of the knowledge corpora 110 can be maintained and captured by the knowledge graph” (Aditya et al., ¶0060-0061).  Aditya is thereby extracting a head noun phrase of the definition of a current entry.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal, Podder, and Hosabettu with Aditya in order to improve the ontology generation of Podder and reduce “computational complexity of the knowledge graph generation process” (Aditya, ¶0061).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Doornenbal in 
View of Podder in view of Hosabettu in view of Aditya and in further view of Das et al. (US 2016/0203498 A1), hereinafter Das.

 Regarding Claim 6:
Doornenbal and Podder don’t teach but Hosabettu teaches the method according to claim 4, 
further comprising:
responsive to evaluating [[the last word of]] the head noun phrase is present in the
initial taxonomy, mapping, by the computer, the respective term of the current entry to the updated taxonomy.  (“such groups of related concepts/terms may then enable the techniques to either, update the existing concepts in case those concepts are already defined in the ontology, or to enrich the existing ontology in case those concepts are not defined” (Hosabettu, 11:52-54).  Hosabettu is thereby updating (mapping) the respective, related concepts/terms (head noun phrases) to the taxonomy based on their presence in the text sources previously noted “domain specific texts and glossaries/dictionaries.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal in view of Podder with Hosabettu in order to improve 

Doornenbal in view of Podder in view of Hosabettu doesn’t explicitly teach, however, in an 
analogous art of generating taxonomic data, Das, in combination with Hosabettu teaches:
The method according to claim 4, further comprising: responsive to the head noun phrase not
being present in the initial taxonomy, evaluating, by the computer, whether a last word of the head noun phrase is present the initial taxonomy; and (“The semantic annotation unit applies a tag to keywords to link each keyword to its related taxonomy” (Das, ¶0040).  “The shallow parsing unit identifies heads of verb and noun phrases by using the last word” (Das, ¶0046).  Das has disclosed an improved method of identifying phrase heads which uses the last word of a head noun phrase.  This addressed the additional limitation, with context to the previously addressed Hosabettu reference: “such groups of related concepts/terms may then enable the techniques to either, update the existing concepts in case those concepts are already defined in the ontology, or to enrich the existing ontology in case those concepts are not defined” (Hosabettu, 11:52-54).  
Hosabettu as modified by Das is thereby identifying head noun phrase (last word) concepts which are not in the initial taxonomy based on their presence in the text sources previously noted “domain specific texts and glossaries/dictionaries.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Hosabettu with Das in order to improve the accuracy of mapping and better select the topic word  when “applying a taxonomy generated in accordance with a predefined topic” (Das, Abstract).

Regarding Claim 16:
Doornenbal and Podder don’t teach but Hosabettu teaches the computer system according to 
claim 14, further comprising:
program instructions, responsive to evaluating [[the last word of]] the head noun phrase is present in the initial taxonomy, to map the respective term of the current entry to the updated taxonomy.  (“such groups of related concepts/terms may then enable the techniques to either, update the existing concepts in case those concepts are already defined in the ontology, or to enrich the existing ontology in case those concepts are not defined” (Hosabettu, 11:52-54).  Hosabettu is thereby updating (mapping) the respective, related concepts/terms (head noun phrases) to the taxonomy based on their presence in the text sources previously noted “domain specific texts and glossaries/dictionaries.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal in view of Podder with Hosabettu in order to improve the taxonomic content of Doornenbal based on Hosabettu’s domain specific dictionaries, which are “useful in multiple solutions such as document classification” and “natural classification of words” (Hosabettu, 1:27-29).

Doornenbal in view of Podder in view of Hosabettu does not explicitly teach, however, in an
analogous art of generating taxonomic data, Das, in combination with Hosabettu teaches:
The computer system according to claim 14, further comprising: 
program instructions, responsive to the head noun phrase not being present in the initial 
taxonomy, to evaluate whether a last word of the head noun phrase is present the initial taxonomy; and (“The semantic annotation unit applies a tag to keywords to link each keyword to its related taxonomy” (Das, ¶0040).  “The shallow parsing unit identifies heads of verb and noun phrases by using the last word” (Das, ¶0046).  Das has disclosed an improved method of identifying phrase heads which uses the last word of a head noun phrase.  This addressed the additional limitation, with context to the previously addressed Hosabettu reference: “such groups of related concepts/terms may then enable the techniques to either, update the existing concepts in case those concepts are already defined in the ontology, or to enrich the existing ontology in case those concepts are not defined” (Hosabettu, 11:52-54).  
Hosabettu as modified by Das is thereby identifying head noun phrase (last word) concepts which are not in the initial taxonomy based on their presence in the text sources previously noted “domain specific texts and glossaries/dictionaries.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Hosabettu with Das in order to improve the accuracy of mapping and better select the topic word  when “applying a taxonomy generated in accordance with a predefined topic” (Das, Abstract).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Doornenbal in 
view of Podder in view of Hosabettu and in further view of Lorge et al. (US 2013/0260358 A1), hereinafter Lorge.



Regarding Claim 7:
Doornenbal and Podder don’t teach but Hosabettu teaches the method according to claim 4, 
further comprising:
responsive to mapping the another entry to the initial taxonomy to generate the
updated taxonomy, mapping the current entry to a same node as the another entry in the
updated taxonomy.  (Hosabettu discloses “such groups of related concepts/terms may then enable the techniques to either, update the existing concepts in case those concepts are already defined in the ontology, or to enrich the existing ontology in case those concepts are not defined” (Hosabettu, 11:52-54).  Hosabettu is thereby mapping entire concept groups of related terms to a node in the hierarchy which shares common connections to all other ontology terms.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Doornenbal in view of Podder with Hosabettu in order to improve the taxonomic content of Doornenbal based on Hosabettu’s domain specific dictionaries, which are “useful in multiple solutions such as document classification” and “natural classification of words” (Hosabettu, 1:27-29).

Doornenbal in view of Podder in view of Hosabettu doesn’t explicitly teach, however, in an 
analogous art of taxonomic data generation, Lorge, in combination with Hosabettu teaches the method according to claim 4, further comprising:
responsive to the head noun phrase not being present in the initial taxonomy, evaluating, by the 
computer, whether a see also term is present in a particular definition of another entry from among the one or more pairs;  (“The semantic transformation algorithm searches for nouns that are lexically derived from the verb (i.e. nouns that are in the set of “derivationally related form” and “See Also” 
Hosabettu as modified by Lorge is thereby identifying head noun phrase concepts which are not in the initial taxonomy and updating (mapping) the respective, related concepts/terms (head noun phrases) to the taxonomy based on their presence in the text sources as previously noted “domain specific texts and glossaries/dictionaries”.  Hosabettu as modified by Lorge in this context is searching for the “see also” terms in the glossaries/dictionaries’ definitions.) 
responsive to detecting the see also term in the particular definition of the another
entry, attempting to map, by the computer system, the another entry to the initial
taxonomy to generate the updated taxonomy; and (“The semantic transformation algorithm searches for nouns that are lexically derived from the verb (i.e. nouns that are in the set of “derivationally related form” and “See Also” terms” (Lorge, ¶0231).  This addressed the additional limitation, with context to the previously addressed Hosabettu: “such groups of related concepts/terms may then enable the techniques to either, update the existing concepts in case those concepts are already defined in the ontology, or to enrich the existing ontology in case those concepts are not defined” (Hosabettu, 11:52-54).  
Hosabettu as modified by Lorge is thereby updating (mapping) the respective, related concepts/terms (see also terms) to the taxonomy based on their presence in the text sources as previously noted “domain specific texts and glossaries/dictionaries”.  Hosabettu in this context is mapping the “see also” terms to the taxonomy based on their presence in the glossaries/dictionaries’ definitions.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Lorge with Doornenbal in view of Podder in view of Hosabettu in view of Aditya in order to improve the content captured during taxonomic data generation by increasing the scope of synonyms and related terms/concepts by using ‘see also’ terms.

Regarding Claim 17:
Doornenbal and Podder don’t teach but Hosabettu teaches the computer system according to 
claim 4, further comprising:
program instructions, responsive to mapping the another entry to the initial taxonomy to generate the updated taxonomy, to map the current entry to a same node as the another entry in the
updated taxonomy.  (Hosabettu discloses “such groups of related concepts/terms may then enable the techniques to either, update the existing concepts in case those concepts are already defined in the ontology, or to enrich the existing ontology in case those concepts are not defined” (Hosabettu, 11:52-54).  Hosabettu is thereby mapping entire concept groups of related terms to a node in the hierarchy which shares common connections to all other ontology terms.)

Doornenbal in view of Podder in view of Hosabettu doesn’t explicitly teach, however, in an 
analogous art of taxonomic data generation, Lorge, in combination with Hosabettu teaches the computer system according to claim 14, further comprising:
program instructions, responsive to the head noun phrase not being present in the initial 
taxonomy, to evaluate whether a see also term is present in a particular definition of another entry from among the one or more pairs;  (“The semantic transformation algorithm searches for nouns that are lexically derived from the verb (i.e. nouns that are in the set of “derivationally related form” and “See 
Hosabettu as modified by Lorge is thereby identifying head noun phrase concepts which are not in the initial taxonomy and updating (mapping) the respective, related concepts/terms (head noun phrases) to the taxonomy based on their presence in the text sources as previously noted “domain specific texts and glossaries/dictionaries”.  Hosabettu in this context is searching for the “see also” terms in the glossaries/dictionaries’ definitions.) 
program instructions, responsive to detecting the see also term in the particular definition of the another entry, to map the another entry to the initial taxonomy to generate the updated taxonomy; and (“The semantic transformation algorithm searches for nouns that are lexically derived from the verb (i.e. nouns that are in the set of “derivationally related form” and “See Also” terms” (Lorge, ¶0231).  This addressed the additional limitation, with context to the previously addressed Hosabettu: “such groups of related concepts/terms may then enable the techniques to either, update the existing concepts in case those concepts are already defined in the ontology, or to enrich the existing ontology in case those concepts are not defined” (Hosabettu, 11:52-54).  Hosabettu is thereby updating (mapping) the respective, related concepts/terms (see also terms) to the taxonomy based on their presence in the text sources as previously noted “domain specific texts and glossaries/dictionaries”.  
Hosabettu as modified by Lorge in this context is mapping the “see also” terms to the taxonomy based on their presence in the glossaries/dictionaries’ definitions.)


Allowable Subject Matter
Claims 5 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  these claims claim building a taxonomy of two or more terms as an intermediate step to moving the current entry, which contains the head noun phrase, into the initial taxonomy.  This is found nowhere in the prior art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERCE ANDREW MOONEY whose telephone number is (571)272-0971. The examiner can normally be reached Monday-Friday 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/PIERCE ANDREW MOONEY/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657